•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-10-00458-CV

IN RE Johanna BENAVIDES

Original Mandamus Proceeding

PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Rebecca Simmons, Justice
Marialyn Barnard, Justice
 
Delivered and Filed: August 11, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED
            On June 17, 2010, relator Johanna Benavides filed a petition for writ of mandamus, seeking
to set aside the trial court’s March 1, 2010 Order for Temporary Orders Pending Appeal.  Relator
complains the trial court improperly granted temporary orders pending the appeal in Cause No. 04-10-00438-CV that was filed by real party in interest Edward Benavides.  However, on July 14, 2010,
this court dismissed the appeal in Cause No. 04-10-00438-CV.  Therefore, the petition for writ of 
 
 
mandamus is now moot.  Accordingly, the petition for writ of mandamus is DENIED AS MOOT. 
See Tex. R. App. P. 52.8(a).    
PER CURIAM